              Case 17-51882-CSS        Doc 340     Filed 07/07/20      Page 1 of 61




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

 In re                                              Chapter 11

 PARAGON OFFSHORE PLC, et al.,                      Case No. 16-10386

                          Debtors.

 PARAGON LITIGATION TRUST,

                          Plaintiff,

 v.

 NOBLE CORPORATION PLC, NOBLE
 CORPORATION HOLDINGS LTD,
 NOBLE CORPORATION, NOBLE
 HOLDING INTERNATIONAL
 (LUXEMBOURG) S.à.r.l., NOBLE
 HOLDING INTERNATIONAL
 (LUXEMBOURG NHIL) S.à.r.l., NOBLE                  Adv. Proc. No. 17-51882 (CSS)
 FDR HOLDINGS LIMITED, NOBLE
 HOLDING INTERNATIONAL LIMITED,
 NOBLE HOLDING (U.S.) LLC, NOBLE
 INTERNATIONAL FINANCE
 COMPANY, MICHAEL A. CAWLEY,
 JULIE H. EDWARDS, GORDON T.
 HALL, JON A. MARSHALL, JAMES A.
 MACLENNAN, MARY P.
 RICCIARDELLO, JULIE J. ROBERTSON,
 AND DAVID W. WILLIAMS,

                          Defendants.


        APPENDIX AND DECLARATION OF JEFFREY J. ZEIGER
IN SUPPORT OF THE REPLY IN SUPPORT OF THE PARAGON LITIGATION
 TRUST’S MOTION TO EXCLUDE THE TESTIMONY OF EMILIE FELDMAN

         I, Jeffrey J. Zeiger, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746,

that the following is true and correct to the best of my knowledge:

         1.      I am duly admitted to the practice of law in the State of Illinois and a partner

at the law firm of Kirkland & Ellis LLP, with an office located at 300 N. LaSalle St,
            Case 17-51882-CSS      Doc 340      Filed 07/07/20       Page 2 of 61




Chicago, IL 60654. Kirkland & Ellis is counsel to the Paragon Litigation Trust in the

above-captioned matter.

       2.      I respectfully submit this Declaration in Support of the Reply in Support of

the Paragon Litigation Trust’s Motion to Exclude the Testimony of Emilie Feldman and to

submit true and correct copies of the attached documents.

       3.      Attached are true and correct copies of the following documents:

                                      APPENDIX

    Date                               Description                                  Page Nos.
 8/13/2013        Beastie Boys, et al., v. Monster Beverage Corp. Expert            C1 - C24
                           Report of Dr. Erich Joachimsthaler
 9/16/2015        E. Feldman, Managerial Compensation and Corporate                 C25 - C44
                              Spinoffs [Noble_01382979]
 5/27/2016            E. Feldman Pittsburgh Post Gazette Interview                  C45 - C46
 4/21/2020       Excerpts from Deposition of Lord Jonathan Hugh Mance               C47 - C49
 4/24/2020            Excerpts from Deposition of Emilie Feldman                    C50 - C53

       I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge and information.

Dated: July 7, 2020

                                             /s/ Jeffrey J. Zeiger
                                             Jeffrey J. Zeiger




                                            2
   Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 3 of 61




8/13/2013 Beastie Boys, et al., v. Monster Beverage Corp.
       Expert Report of Dr. Erich Joachimsthaler
Case Case 17-51882-CSS Document
     1:12-cv-06065-PAE  Doc 340 106-1
                                 Filed 07/07/20    Page Page
                                        Filed 04/14/14  4 of 61
                                                              2 of 41




       BEASTIE BOYS, ET. AL. V. MONSTER BEVERAGE CORP.

                            12-CIV.-6065



                UNITED STATES DISTRICT COURT

          FOR THE SOUTHERN DISTRICT OF NEW YORK




        EXPERT REPORT OF DR. ERICH JOACHIMSTHALER

                          August 13, 2013




                                                                        1

                                 C1
     Case Case 17-51882-CSS Document
          1:12-cv-06065-PAE  Doc 340 106-1
                                      Filed 07/07/20    Page Page
                                             Filed 04/14/14  5 of 61
                                                                   3 of 41




                                       CREDENTIALS

        1.     I am the founder and Chief Executive Officer of Vivaldi Partners Group, a

strategic consulting firm with a focus on strategy, marketing and innovation with headquarters

in New York and offices in Munich, Hamburg, Zurich and London. I have been a

professional in the brand and marketing field for more than twenty years and have provided

expert brand and marketing advice to a diverse set of clients in industries such as consumer

packaged goods, retail, professional services, hospitality, healthcare, technology,

telecommunications and financial services, among others.

       2.      Over the past twenty years, I have been involved in building strong brands for

many clients in North America, South America, Europe, and Asia. I have worked for clients

in virtually every area relevant to building strong brands. I have assessed the value of brands

and their potential for development in several hundred situations and I have led academic

research on brand management. My firm Vivaldi Partners Group's clients include 20 of the

current Fortune 100 companies and in the consumer packaged goods sector, our client

portfolio includes companies and brands such as The Coca-Cola Company, Campbell's, Del

Monte, Jose Cuervo, Lay's, Philips, Samsung, Wrigley, and numerous others.

       3.      I have published many articles and two books on marketing strategy and

building strong brands. My book, Brand Leadership: The Next Level of the Brand Revolution,

which I co-authored with David A. Aaker, was published by The Free Press in January 2000

and has been a top seller among books on brands over the years. It was also republished by

Pocket Books in 2010. My other book, Hidden in Plain Sight: How to Find and Execute Your

Next Growth Strategy, was published by the Harvard Business Press in May 2007, and was

awarded the Berry Book Prize for Best Book in Marketing by the American Marketing


                                                                                                  2

                                                C2
     Case Case 17-51882-CSS Document
          1:12-cv-06065-PAE  Doc 340 106-1
                                      Filed 07/07/20    Page Page
                                             Filed 04/14/14  6 of 61
                                                                   4 of 41




Association. I have published extensively in academic journals on a range of marketing topics

including brand building, strategic brand growth, marketing science, quantitative research and

survey methodology issues. These journals include the Harvard Business Review, Journal of

Marketing Research, Journal of Marketing, Journal of Consumer Research, and Sloan

Management Review.

          4.    I have held faculty positions at the Darden Graduate School of Business

Administration at the University of Virginia, the University of Southern California, the

University of Houston, and IESE (Instituto Superiores de la Empresa) in Barcelona, New

York, London and Munich. IESE is one of the leading global business schools offering MBA

and executive education programs and ranks among the top ten global business schools by

The Financial Times.

          5.   In 1979, I received my Economics Degree from the Hochschule Giessen-

Friedberg, Germany. I received my Ph.D. in Business Administration, with emphasis on

statistics and marketing, from the University of Kansas in 1985, where I also received my

Master's Degree in Science, with emphasis in quantitative methods, in 1981. I wrote my

doctoral thesis on statistical and methodological issues in survey research. In 1988, I

completed a Postdoctoral Fellowship at the Harvard Business School. In addition, I am a

member of the American Marketing Association, and the European Society for Opinion and

Marketing Research.

     6.         My full credentials, resume and publications are included as exhibits, I am

being compensated at my customary hourly rate of $700 per hour. My consulting firm is also

being compensated for the time spent by its research staff at their customary hourly rates.




                                                                                                 3

                                                C3
     Case Case 17-51882-CSS Document
          1:12-cv-06065-PAE  Doc 340 106-1
                                      Filed 07/07/20    Page Page
                                             Filed 04/14/14  7 of 61
                                                                   5 of 41




                               SUMMARY OF ISSUES AND OPINIONS


7.      I have been engaged to render my expert professional opinion on specific issues

concerning Monster Energy Company ("Monster") and the Monster Energy brand ("Monster

brand"), namely:

        a.      The marketing and branding impact of the "Ruckus in the Rockies" recap video

                on Monster and the Monster brand;

        b.      The likelihood of a consumer association between the Monster brand and the

                Beastie Boys as a result of watching the "Ruckus in the Rockies" recap video;

                and

        c.      The value to Monster of the use of the Beastie Boys' music on the "Ruckus in

                the Rockies" recap video.

        8.      In order to analyze these issues, I considered and relied upon the following

materials. A full list of documents I relied upon is listed in Exhibit 3 of this report.

       a.       Documents produced in this matter and relating to the case

       b.      Industry reports related to the energy drink market and its target audience

       c.      Monster's business and brand-related materials

       d.      Monster's website (monster.com ), Monster's YouTube channel

               (youtube.com/user/monsterenergy), and other sites related to the energy drink

               market and brands, such as BevNET (bevnet.com ), Rockstar

               (rockstarenergy.com ) and Redbull (redbull.com )




                                                                                                4

                                                 C4
     Case Case 17-51882-CSS Document
          1:12-cv-06065-PAE  Doc 340 106-1
                                      Filed 07/07/20    Page Page
                                             Filed 04/14/14  8 of 61
                                                                   6 of 41




       e.      Research from empirical studies and written work in academic journal articles,

               books and other academic literature relating to marketing, branding and

               consumer behavior

       f.     My own and my peers' conceptual theories, empirical research and professional

              work on cognitive psychology, branding and marketing strategy

       9.     Based on the materials that I have reviewed and the analyses I have conducted

on Monster and the energy drink market, I conclude that:

        a.   Monster's success is driven by the following factors: (i) distribution strategy and

             network powered by The Coca-Cola Company and Anheuser-Busch; (ii) product

             assortment and innovation; (iii) visual brand identity; and (iv) marketing

             promotions.

        b.   Monster employs a "push" marketing strategy, which is effective in this category

             since energy drink products are generally an impulse purchase and that their

             functional benefits are well understood by consumers. Monster has executed on

             this strategy effectively through its focus on dominating distribution and shelf

             space - this has ensured that its products are ubiquitous on store shelves.

             Monster's sales and business success has little, if anything, to do with music or

             musicians.

        c.   Monster also engages in certain nontraditional marketing initiatives, including

             events, sponsorships, and promotions; these initiatives are supported by different

             communication tactics, including brand ambassadors, parties, media relations

             and press releases, posters, and branded apparel.


                                                                                                  5


                                              C5
Case Case 17-51882-CSS Document
     1:12-cv-06065-PAE  Doc 340 106-1
                                 Filed 07/07/20    Page Page
                                        Filed 04/14/14  9 of 61
                                                              7 of 41




     d. Recap videos like "Ruckus in the Rockies" are just one of numerous

             communication tactics that play a supporting role in Monster's larger marketing

             initiatives. These recap videos do not play a major role in building the Monster

             brand; they are inherently limited in importance and utility.

     e.      The "Ruckus in the Rockies" recap video was insignificant to Monster for the

             following reasons:

             i.         It was only one of hundreds of videos produced by Monster and

                        uploaded to its YouTube channel;

                        It was viewed by less than 14,000 viewers;

                       It was only available to view for approximately 5 weeks;

              iv.      In terms of actual viewership, it performed in the bottom 4% of videos

                       produced, uploaded and available on Monster's YouTube channel as of

                       July 29, 2013

              v.       It does not possess the typical characteristics of what is considered

                       within the marketing industry to be an engaging video for marketing

                       purposes.

f.        The ability of the video to create an association between, or an implicit

          endorsement from, the Beastie Boys and the Monster brand is extremely unlikely,

          because:

              i. It is unlikely the Beastie Boys songs were established as aural cues for the

                    Monster brand, given the extremely short 5-week period that the video was

                    publicly available on YouTube, and also based on empirically accepted

                                                                                                6

                                                C6
      CaseCase  17-51882-CSS Document
           1:12-cv-06065-PAE  Doc 340 106-1
                                       Filed 07/07/20   Page 10
                                              Filed 04/14/14    of 61
                                                             Page  8 of 41




                     standards of what it takes for music or aural cues to be associated with a

                     particular brand; and

                 ii. No additional efforts existed to enhance the memorability of the association

                     between the Beastie Boys and the Monster brand.




I.      Key Success Factors for Monster

        10.      Success in Monster's energy drink space is contingent upon several key factors:

(i) Brand Identity, (ii) Product Innovation, (iii) Distribution Network and Presence, and (iv)

Marketing and Promotions. I will analyze these in turn.

        11.     Brand Identity: Typically meant for immediate consumption, energy drinks are

regarded as unplanned impulse purchases with relatively little consideration and consumer

deliberation prior to purchase. This impulse to purchase is typically driven by a functional

need: 66% of consumers say they purchase energy drinks because they "give me an energy

boost."' In a functionally driven category, where every product offers the same functional

benefit and consumers either cannot or are unable to discern product differences, a brand with

a strong visual identity enables it to be successful. Monster has developed a strong visual

identity for its brand. The power of a strong visual identity, what I call Brand as a Symbol, is

well-accepted today. 2 A strong visual brand identity helps the product stand out at the retail




I M.A. Heckman, K. Sherry, E. Gonzales de Mejia, "Energy Drinks: An Assessment of Their Market Size,
Consumer Demographics, Ingredient Profile, Functionality, and Regulations in the United States."
Comprehensive Reviews in Food Science and Food Safety, (2010).Referencing Research from U.S. Food Link.
2 David Aaker and Erich Joachimsthaler, Brand Leadership, New York, NY: The Free Press, 2000.




                                                                                                          7


                                                    C7
         CaseCase  17-51882-CSS Document
              1:12-cv-06065-PAE  Doc 340 106-1
                                          Filed 07/07/20   Page 11
                                                 Filed 04/14/14    of 61
                                                                Page  9 of 41




    shelf, and differentiate one from the other to shoppers. This is critical where in an average

    supermarket, a typical shopper passes 300 products per minute. 3

           12.     A brand's visual brand identity can comprise symbols, such as a color or print

    (Tiffany Blue, Monster's black and green); a logo (McDonald's golden arches); a package

    (Method's distinctive bottle shapes; Monster's oversized 16 oz cans); a tagline (Nike's "Just

Do It"); a musical sound (NBC's tri-tone); product design (OXO's ergonomic products); or a

signature (Sean John's signature logo).

          13.      I believe Monster has created a distinctive brand visual identity around a

stylized logo (the M-claw) atop a contrasting black backdrop. This visual identity is used as a

cue to consumers for Monster products both in and out of the beverage purchase context.

          14.      While Monster has built a strong visual identity, the brand also relies on verbal

brand identity elements. These identity elements primarily serve to achieve category relevance

and acceptance, also known as points of parity. In other words, they are elements of the

Monster brand that are shared with other brands in the energy drink market.

          15.      The Monster brand's verbal identity elements are high energy, active, fast-

paced, adventurous, aggressive, and lifestyle oriented. These elements are shared by several

brands in the energy drink category, including Monster, Red Bull, and Rockstar. These

elements do not serve to differentiate between brands, but are nevertheless important to be able

to compete in the energy drinks market. These elements evoke certain positive traits or




3Kotler, Philip and Kevin Lane Keller. Marketing Management. Upper Saddle River, NT: Pearson Prentice Hall,
2009. pg 368


                                                                                                              8

                                                     C8
     Case Case 17-51882-CSS Document
          1:12-cv-06065-PAE  Doc 340 106-1
                                      Filed 07/07/20    Page Page
                                             Filed 04/14/14  12 of 10
                                                                   61 of 41




attributes helpful to a brand in the energy drink category, and strengthen the relationship a

brand has with consumers. 4

        16.      The second success factor, product innovation, encompasses new product

development, flavor innovations or variants (e.g. cherry flavored Coke), or packaging

innovations. In order to address the crowded in-store environment, companies may increase

their portfolio of product variants to gain precious physical retail shelf space. Adding product

mix width through more product lines, or depth through a wider array of variants, is an

opportunity for retailers to stock more products from one brand in a given space. 5

        17.      Monster's product innovation started with its packaging size. It came to market

doubling the size of the standard package size to 16oz cans while maintaining a similar price

point, thereby signaling new value to consumers. 6 Currently, Monster maintains a portfolio of

over thirty product variants, helping to ensure continued shelf-presence and extending its brand

and product appeal to a wide audience. This success factor is particularly important because it

differentiates Monster from Red Bull, the global energy drinks leader and early market pioneer.

While Monster has focused on product innovation, Red Bull has only six product variants and

has instead focused on brand positioning and marketing promotions as its competitive strategy.

        18.      The third factor, distribution, plays a pivotal role in a consumer goods brand's

growth and market expansion. It has been reported that an energy drink company that wishes to

sell its products in all 50 states needs between 250 and 300 distributors to reach the many




4 David Aaker and Erich Joachimsthaler, Brand Leadership, New York, NY: The Free Press, 2000.
5 Kotler, Philip and Kevin Lane Keller. Marketing Management. Upper Saddle River, NJ: Pearson Prentice Hall,
2009. p 368
6 Red Bull and Energy Drinks 2010. Darden Business Publishing University of Virginia Press.




                                                                                                               9


                                                     C9
     Case Case 17-51882-CSS Document
          1:12-cv-06065-PAE  Doc 340 106-1
                                      Filed 07/07/20    Page Page
                                             Filed 04/14/14  13 of 11
                                                                   61 of 41




thousands of retail stores and point of sales outlets. 7 Of all retail stores, convenience stores are

the most important for energy drinks, accounting for about 80% of total market sales; they are

considered sampling grounds that provide consumers an opportunity to try the product without

having to commit to buying a whole six pack. 8 Because of their smaller size, convenience and

gas stores typically require just-in-time inventory and frequent restocking.

       19.        Monster's primary distribution partners in North America are Anheuser-Busch

and The Coca-Cola Company. The Coca-Cola Company is the world's largest soft-drink

maker, and also distributes almost half of Monster's U.S. volume. This strong distribution

infrastructure allows Monster to maximize its reach and ensure product availability not only

through convenience stores, but also grocery stores, vending machines, and other key

distribution channels that many smaller players cannot access. Distribution is a significant

factor of success for Monster over the former U.S. market leader Red Bull.

      20.        Marketing and promotional initiatives in the energy drink category are the final

driver of success. As a functional and/or impulse driven category, energy drink marketing is

particularly reliant on in-store and point of sale initiatives and promotions. Sampling in

particular, has been reported to have a strong effect on immediate sales, especially for

functionally driven products where the benefit to consumers is experienced directly. 9

      21.        As part of its field marketing efforts, Monster has reportedly deployed over 400

student ambassadors in 300+ college markets, and peer ambassadors in the top 27 markets. 1°



7 Helm, Burt, "Energy Drinks Build Their Buzz." Bloomberg Businessweek, (January 2005).
8 Goel-lal, Garmina, "Energy Drinks and Energy Shots — U.S. — July 2009." Mintel Report, (July 2009).
9 Heiman, Amir, Bruce McWilliams, Zhiltua Shen, David Zilberman, "Learning and Forgetting: Modeling
Optimal Product Sampling over Time." Department of Agricultural Economics and Management, Hebrew
University, Department of Agricultural and Resource Economics, University of California at Berkley, April 2001.
10 Monster Game Plan 2012


                                                                                                              10

                                                     C10
        Case Case 17-51882-CSS Document
             1:12-cv-06065-PAE  Doc 340 106-1
                                         Filed 07/07/20    Page Page
                                                Filed 04/14/14  14 of 12
                                                                      61 of 41




Additionally, Monster dispenses free samples of the product at Monster lifestyle events. The

 company's operational success is strongly reliant on these sales-directed efforts."

          22.        In summary, to effectively gain a foothold in the highly competitive energy

drink market, companies must have an extensive distribution infrastructure, a good product

mix, strong visual packaging design, and strong marketing and promotional efforts. Monster

has chosen to focus on a particular strategy to leverage these success factors. This strategy and

its effective execution make up the success of Monster in the U.S.

          23.       Based on the above, I have come to the conclusion that Monster's business and

sales success has little, if anything, to do with associations with any particular music or

musicians.

IL         Monster's Marketing Efforts

         24.        In Section 1, I described how Monster achieved a leadership position in the U.S.

energy drink market. In this section, I will describe Monster's various marketing initiatives.

         25.        When marketing products to consumers, there are two general strategies

companies employ: push or pull. Companies will employ a combination of both push and pull

strategies; however, there is typically an emphasis toward one or the other. Under a push

strategy, a company uses its distributors, promotions, and incentives to induce sales

intermediaries to carry and sell its products to consumers. This ensures wide availability of the

company's products throughout sales channels. A push strategy is most effective in categories




11
     Deposition of Sam Pontrelli, Senior Vice President of Marketing


                                                                                                    11

                                                        C11
     Case Case 17-51882-CSS Document
          1:12-cv-06065-PAE  Doc 340 106-1
                                      Filed 07/07/20    Page Page
                                             Filed 04/14/14  15 of 13
                                                                   61 of 41




where the brand choice is made in store, the products are impulse purchases, and the product

benefits are well understood by consumers. 12

          26.    In a pull strategy, a company uses advertising, promotions, events, sponsorships

and other communications to persuade consumers to demand the product from sales

intermediaries. A pull strategy is effective in categories where consumers are able to perceive

differences between brands, and when they choose a brand before they go to the store. 13

         27.     The nature of the energy drinks market lends itself particularly to success with

the push strategy. This is so because energy drinks are generally an impulse purchase for

immediate consumption, and their functional benefits are well understood by consumers. I4 A

push strategy emphasizes the well-known AAA success formula: availability, affordability, and

acceptability.

         28.     This is the primary marketing approach Monster has employed. This approach

has ensured ubiquitous availability through its strong and extensive distribution network,

affordability through a reasonable price point, and acceptability through massive marketing

promotions, events and other non-traditional marketing efforts. That is, Monster's marketing

success does not rely on associations with bands like the Beastie Boys to build its business or

drive sales.

Marketing Initiatives

         29.     While Monster relies primarily on a push strategy (as described above), it does

engage in elements of a pull strategy to build its brand. Although the company does not

12 Kotler, Philip and Kevin Lane Keller. Marketing Management. Upper Saddle River, NJ: Pearson Prentice Hall,
2009.
13 Ibid
14 Goel-lal, Garmina, "Energy Drinks and Energy Shots U.S. — July 2009." Mintel Report, (July 2009).




                                                                                                            1.2

                                                     C12
     Case Case 17-51882-CSS Document
          1:12-cv-06065-PAE  Doc 340 106-1
                                      Filed 07/07/20    Page Page
                                             Filed 04/14/14  16 of 14
                                                                   61 of 41




engage in traditional advertising, it does undertake initiatives like events, promotions, and

sponsorships that are meant to directly engage and activate its consumer base. 15 These

initiatives support the "lifestyle marketing" endemic to the energy drink category and are

employed not only by Monster, but also by Rockstar Energy and Red Bull.

         30.      Monster undertakes various marketing initiatives that highlight the high-energy

lifestyle prevalent in this category. These initiatives include events, sponsorships, promotions

and online content, and occur regularly and simultaneously throughout the year.

         31.     Events include both events organized by Monster and events where Monster is a

sponsor along with other brands. These are typically oriented around action sports, gaming,

and music concerts. In 2012, Monster events in North America included the "4 th Monster

Energy Outbreak Tour," "Monster Freestyle Snowmobile Demo," and the "2012 Monster

Energy AMA Supercross."

         32.    Sponsorships include sponsorships of athletes and musicians that represent the

high-energy lifestyle characteristic of the energy drink market, and that also align to Monster's

guiding themes. Sponsored athletes include Sarah Price (motorcross), Jason Britton (stunt

riding), and Shannon Campbell (rock crawling). Sponsored musicians represent a variety of

genres, but tend to skew towards rock. Some of these musicians include Slash (rock), Neon

Trees (rock), and Jonathan Davis (hip hop/pop). Importantly, it is my understanding that the

role of these musicians is limited to live music events, interactions with fans, and exclusive

access to content, and not for use as background music or otherwise in marketing materials. 16




° Monster Game Plan 2012
16
   Deposition of Brent Hamilton, Director of Music Marketing; and Monster's website www.monsterenergy.com


                                                                                                            13

                                                   C13
    Case Case 17-51882-CSS Document
         1:12-cv-06065-PAE  Doc 340 106-1
                                     Filed 07/07/20    Page Page
                                            Filed 04/14/14  17 of 15
                                                                  61 of 41




           33.   Promotions include sales driven events, such as in-store price promotions and

sampling efforts. Additionally, Monster offers giveaways of Monster-branded gear (hats,

clothing, skateboards/snowboards, bikes, etc.) and promotional contests, which often involve

free tickets or trips. These promotions all work towards supporting the Monster lifestyle.

         34.     Monster online content refers to the originally curated content that Monster

posts to its own website and various online platforms. Often, this content is created in-house

by virtual and social media teams. Other times, Monster utilizes sponsored artist or athlete

content to provide fans with early or exclusive access to content.

         35.     All of the above marketing initiatives are supported by a variety of

communication tactics. These tactics occur both before and after the initiatives, and utilize a

mix of channels and media. These include press releases, posters, Facebook posts, the Monster

Ambassador Team, and YouTube videos among numerous others. Collectively, these tactics

widen the reach of the marketing initiatives, but the individual impact of any given tactic is

minimal.

        36.      Recap videos, like "Ruckus in the Rockies" are one particular type of video

produced by Monster. Recap videos have a very specific purpose — to highlight key moments

that occurred during a particular marketing initiative. The audience for recap videos generally

falls into two categories. The first is those who attended the event and want to remember the

experience. The second is those who could not attend, but are interested in understanding what

transpired. Because of this narrow audience, and the fact that recap videos are tied to an event

that has already occurred, their importance and utility are inherently limited.

        37.      In summary, recap videos like "Ruckus in the Rockies" are just one of

numerous communication tactics that play a supporting role in Monster's larger marketing

                                                                                                   14

                                                C14
    Case Case 17-51882-CSS Document
         1:12-cv-06065-PAE  Doc 340 106-1
                                     Filed 07/07/20    Page Page
                                            Filed 04/14/14  18 of 16
                                                                  61 of 41




initiatives. Recap videos play only a minor role in building the Monster brand, and are

inherently limited in importance and utility.

III. The "Ruckus in the Rockies" Video was an Ineffective Marketing Tool

        38. As I already concluded, the role of the "Ruckus in the Rockies" video in the

success of Monster and its overall strategy is minimal — using video is merely one tactic that is

part of a larger marketing program that is itself part of a larger strategy Monster employs in the

energy drinks market (where distribution, product innovation, and visual brand identity play

key roles). In this section, I describe my analyses specifically concerning the impact of the

"Ruckus in the Rockies" video on Monster's marketing efforts.

       39.     The video recap of "Ruckus in the Rockies" was created by the Monster team in

Canada. I have analyzed various videos produced and uploaded by Monster to its YouTube

channel, and I have found that the success and reach of these videos as promotional efforts

vary greatly from video to video. To assess the success of the "Ruckus in the Rockies" video, I

have compared it against other videos produced and posted by Monster that have been on

Monster's YouTube channel for roughly the same length of time.

       40.     As of July 29, 2013 there were three Monster videos that had been uploaded to

YouTube for 5 weeks (Exhibit 1). These videos average 74,952 total views at a rate of 14,990

views per week, compared to 13,361 total views and an average rate of 2,672 views per week

"Ruckus in the Rockies" achieved before being taken down. As a group, these videos

accumulated views 4.6 times faster than "Ruckus in the Rockies," which suggests "Ruckus in

the Rockies" was perceived as less engaging or interesting to viewers. Even the least popular

video of this group, "Monster Energy: In the Driver's Seat with Vaughn Gitlin Jr.," attracted

viewers 1.7 times more quickly.

                                                                                                     15

                                                C15
    Case Case 17-51882-CSS Document
         1:12-cv-06065-PAE  Doc 340 106-1
                                     Filed 07/07/20    Page Page
                                            Filed 04/14/14  19 of 17
                                                                  61 of 41




        41.     If the analysis is expanded to include videos that have been posted for between

3 and 7 weeks, "Ruckus in the Rockies" performs even more poorly; as a group, these videos

attracted viewers 16.4 times faster (Exhibit 2). This underperformance again suggests that

"Ruckus in the Rockies" was not perceived as an engaging, and therefore not successful,

promotional effort.

        42.    If compared to all 870 videos Monster has produced and posted to YouTube,

"Ruckus in the Rockies" would rank in the bottom 4% in terms of total number of views.

Based on this analysis, the "Ruckus in the Rockies" video cannot be deemed a successful

marketing effort as compared to other efforts undertaken by Monster, given the below average

number of views and low weekly tracking.

       43.     Engaging videos tend to share several characteristics: community participation,

unexpectedness, and occasionally an introduction from a tastemaker. As a recap video,

"Ruckus in the Rockies" exhibits none of these characteristics, as I describe below.

       44.     "Ruckus in the Rockies" had no inspiration for community participation, and

the video spawned no parodies or related content. In this way, it was not perceived as

particularly engaging by the wider community.

       45.     As an event recap video, there was no unexpected or surprise factor ih the

video's content that would capture the wider audience's attention and result in viewership

interest or viewership spikes.

       46.     The "Ruckus in the Rockies" video was posted on Monster's YouTube channel,

monsterenergy.com , snowboardmag.com , snowboardcanada.com , and snowand.com websites

with minimal promotional effort of the video. There was no involvement of a public figure, or


                                                                                                  16

                                              C16
    Case Case 17-51882-CSS Document
         1:12-cv-06065-PAE  Doc 340 106-1
                                     Filed 07/07/20    Page Page
                                            Filed 04/14/14  20 of 18
                                                                  61 of 41




promotional effort from a tastemaker, nor was there any other factor that would cause an

uptake in viewership.

         47.     In short, the "Ruckus in the Rockies" video had only 13,361 total views. It was

not one that optimized or amplified this relatively low level of viewership. And, the "Ruckus in

the Rockies" video did not maximize the full audience promotional value for Monster.

IV. The "Ruckus in the Rockies" Video Did Not Create an Association or

        Endorsement with the Beastie Boys or their Music

Consumer Information Processing, Memory and Retrieval

      48.        In this subsection, I will discuss how consumers store and retrieve information

associated with brands within their minds. This has important implications on the extent to

which the Beastie Boys' songs could be associated with the Monster brand.

      49.        The role of advertising is to deliver information and messages about a brand to

intended consumers. However, consumers' capacity to process and retrieve information about a

brand is limited and continuously challenged by surrounding stimuli. It is commonly accepted

that it is very difficult for brands to break through the clutter and catch consumers' attention, as

consumers are constantly dealing with information overload. As a marketing effort, the

"Ruckus in the Rockies" video would have been competing for consumers' attention with more

than 1,500 other brand messages a day. 17

      50.        That consumers forget about advertising is well documented and referred to by

marketers as "the half-life of advertising." The half-life refers to the time it takes for the



17 Kotler, Philip and Kevin Lane Keller. Marketing Management. Upper Saddle River, NJ: Pearson Prentice Hall,
2009.


                                                                                                            17

                                                    C17
     Case Case 17-51882-CSS Document
          1:12-cv-06065-PAE  Doc 340 106-1
                                      Filed 07/07/20    Page Page
                                             Filed 04/14/14  21 of 19
                                                                   61 of 41




effectiveness of an ad to fall to half of its original level. Marketers report time frames between

two to twelve weeks.' BehaviorScan studies found that 50% of the impact from advertising

awareness on purchase vanishes within three to four weeks.'

      51.        The persuasiveness of an ad declines exponentially if a consumer has not

repeatedly perceived an ad.' An estimation of the exact time is not possible, as ad wear out

strongly depends on its relevance for the consumer and the quality in terms of memorability.

However, as previously mentioned the "Ruckus in the Rockies" video was a recap video and

did not contain any surprising elements to make it particularly memorable. Given this, it is

likely the half-life of the video is low, making it an ineffective from a marketing standpoint.

      52.        Consumer memory reflects the prior knowledge a consumer has stored about

products, services, and consumption experiences. It is memory that holds the associations a

consumer has with a particular brand. Retrieval is the process of remembering or accessing

what consumers have stored in memory.'

      53.        Memory ranges in duration from very short to very long. Short-term memory

reflects our conscious thoughts and perceptions, and is relied on to carry out everyday tasks.'

A common example of short-term memory is remembering a phone number long enough to

place a call, and it is short-term memory that is used when watching a television commercial.

As its name implies, short-term memory is short-lived. Research has shown that consumers

18 Leone, Robert, "Generalizing What Is Known About Temporal Aggregation and Advertising Carryover." P.1
Marketing Science; 1995 Part 2 of 2, Vol. 14 Issue 3.
19
   Leonard M. Lodish, Magid Abraham, Stuard Kalmenson, Jeanne Livelsberger, Beth Lubetkin, Bruce Richardson
and Mary Ellen Stevens, "How TV Advertising Works: A Meta-Analysis of 389 Real World Split Cable TV
Advertising Experiments." Journal of Marketing Research, Vol 32, No 2 (May 1995). pp 125-139.
20 Blair, Margaret H. (1987) "An Empirical Investigation of Advertising Wearin and Wearout," Journal of
Advertising Research, (Decemberaanuary).45-50
21 Wayne D. Hoyer and Deborah J. MacInnis, Consumer Behavior (4th ed.). Boston, MA: Houghton Mifflin,
2007.pg. 170
22 RevIin, Russell. Cognition: Them/ and Practice. First Edition (2013). Chapter 5. Worth Publishers.




                                                                                                         18

                                                   C18
     Case Case 17-51882-CSS Document
          1:12-cv-06065-PAE  Doc 340 106-1
                                      Filed 07/07/20    Page Page
                                             Filed 04/14/14  22 of 20
                                                                   61 of 41




retain information in short-term memory for about 18 seconds.' Marketers who want their

communication, brands, and brand associations remembered must take steps to increase the

likelihood that information is transferred to long-term memory.'

       54.        Cognitive psychologists and marketers often conceptualize the organization of

long-term memory as a network of nodes, representing individual memory elements that are

connected to one another. 25 When a consumer thinks of a particular brand, that brand is

connected to a set of associations and beliefs in memory. Those associations are formed

through learning based on personal experiences or information the consumer saw or heard.'

How strongly these associations are connected to the brand varies based on how strongly they

are established in memory.

       55.        On page 8 of her report, Lisa Thomas states that if a "song and/or artist are

prominently featured," associations between the song and/or artist will be formed in the "mind

of the public." 27 Further, on pages 18-19 of her report, Ms. Thomas states that the use of the

Beastie Boys songs is "more than a typical association between product and artist." 28 Ms.

Thomas is incorrect, because for any of the Beastie Boys songs to be associated with the

Monster brand, the link between the songs and/or artist and the brand would have to be firmly




23 Peterson, L.R., & Peterson, M.J., "Short-term retention of individual verbal items." Journal of Experimental
Psychology. 58, 193-198
24
   Wayne D. Hoyer and Deborah J. Machnis, Consumer Behavior (4th ed.). Boston, MA: Houghton Mifflin,
2007. 177
25 John R. Anderson, The Architecture of Cognition, Cambridge: Harvard University Press, 1983; Allan M.
Collins and Elizabeth F. Loftus, "Spreading Activation Theory of Semantic Processing," Psychological Review,
1975, 82 (6) 407-428
26
   Wayne D. Hoyer and Deborah J. MacInnis, Consumer Behavior (4th ed.). Boston, MA: Houghton Mifflin,
2007. 177
27 Expert Witness Report by Lisa Thomas. August 6, 2013.
28 Ibid




                                                                                                                  19

                                                      C19
        Case Case 17-51882-CSS Document
             1:12-cv-06065-PAE  Doc 340 106-1
                                         Filed 07/07/20    Page Page
                                                Filed 04/14/14  23 of 21
                                                                      61 of 41




established in long-term memory. This transference to long-term memory did not occur, as I

will describe below.

          56.        Several processes can be used to enhance memorability. One is called

"rehearsal," which involves consumers repeating information or actively thinking about

information and its meaning in order to keep it in mind. 29 In the context of marketing, rehearsal

typically only happens when consumers are actively motivated to remember information for a

particular purpose. 3° In this case, there is no indication that anybody viewing the "Ruckus in

the Rockies" video was actively motivated to remember that Beastie Boys songs were used as

background music.

         57.        Another process is called "recirculation," which occurs when consumers

encounter the same information repeatedly. Marketers typically utilize recirculation by

repeating the brand messages and associations they want consumers to remember across

different ads and channels, so that they are encountered frequently. 31 As the Beastie Boys

songs were used in just one of the hundreds of Monster videos produced and uploaded to

YouTube, there is little evidence that recirculation was employed to enhance the memorability

of the songs being tied to the Monster brand. Further, within the "Ruckus in the Rockies"

video, no explicit reference to the Beastie Boys is made until nearly the end of the video, after

the end credits have started to roll at minute 3:51 of 4:06. And even then, the reference is

onscreen for only 2 seconds. Again, it is clear that there was no recirculation to enhance the

memorability of any of the Beastie Boys songs being associated with the Monster brand.



29   Revlin, Russell. Cognition: Theory and Practice. First Edition (2013). Chapter 5. Worth Publishers.
3° Wayne D. Hoyer and Deborah J. MacInnis, Consumer Behavior (4th ed.). Boston, MA: Houghton Mifflin,
20071 pg. 177
31 Ibid, pg 178


                                                                                                           20

                                                        C20
        Case Case 17-51882-CSS Document
             1:12-cv-06065-PAE  Doc 340 106-1
                                         Filed 07/07/20    Page Page
                                                Filed 04/14/14  24 of 22
                                                                      61 of 41




         58.        In summary, for associations between the Beastie Boys and Monster to have

formed "in the mind of the public," as Ms. Thomas suggests occurred, the link between the two

would have to be stored in long-term memory. Monster took no actions to enhance the

memorability of the video, making it unlikely that association with the Beastie Boys was

transferred from short-term memory to long-term memory.

         59.       In conclusion, apart from the video's poor performance on key metrics like

viewership numbers, it is my opinion that the "Ruckus in the Rockies" video is also not

impactful given the way consumers form, recognize, encode, and comprehend brands and

associations within their minds.

         60.       Similarly, to the extent that Ms. Thomas has opined that there was an implied

sponsorship or endorsement of Monster by the Beastie Boys, I conclude that there was no such

sponsorship or endorsement, either express or implied for the following reasons.

         61.       A brand does not automatically get linked to a sponsored property. Many

sponsorship efforts fail because the associations are not created or supported adequately.

Significant financial investment and energy is often required to both build and strengthen

associations.32

         62.       The most direct approach to create an association between a brand and

sponsored property is to advertise on the property — to visually link elements of a brand's

identity to the sponsored property. For sponsored events, this can be achieved through

placement of signage or program ads at the event site. In the case of sponsored athletes or

musicians, this can be achieved through wearing branded clothing, endorsements in ads, or


32   Aaker, David and Erich JoachimsthaIer. Brand Leadership. New York, NY: The Free Press, 2000.


                                                                                                    21

                                                      C21
       Case Case 17-51882-CSS Document
            1:12-cv-06065-PAE  Doc 340 106-1
                                        Filed 07/07/20    Page Page
                                               Filed 04/14/14  25 of 23
                                                                     61 of 41




product use during performances. Monster employs all these tactics to associate its brand with

various events, athletes and musicians. It did not engage in any of these tactics to visually

associate its brand with the Beastie Boys. The Beastie Boys did not wear Monster gear, were

not included in posters for Monster events, and were not seen drinking Monster products.

Without this visual connection, it is very difficult for any association between Monster and the

Beastie Boys to have been created.

           63.   After an association is created, it must be strengthened to be of any value. This

is typically achieved through repeated exposure of the link to consumers over an extended

period of time.33 Notwithstanding that no association between Monster and the Beastie Boys

was even created (as stated above), the fact that the alleged association between Monster and

the Beastie Boys was limited to just one video that was available for just 5 weeks suggests that

there was not enough time for any association to be strengthened.

           64.   In summary, because no associations were formed, it is not possible for there to

be any endorsement between the Beastie Boys and Monster, implied or otherwise, as Ms.

Thomas suggests.

           65.   Below, I further opine on the importance of duration to the formation of

associations.

           66.   Brands rely on a variety of cues to trigger desired memories and associations.

Brand cues can consist of a number of senses — sight, smell, sound, and touch. However,

establishing cues — that is, turning images, scents, words or songs into cues for brand

associations — requires time and consistency. Researchers McCracken and Macklin describe


33   mid


                                                                                                     22


                                                C22
     Case Case 17-51882-CSS Document
          1:12-cv-06065-PAE  Doc 340 106-1
                                      Filed 07/07/20    Page Page
                                             Filed 04/14/14  26 of 24
                                                                   61 of 41




this as follows: "the marketer can capitalize on associated visual cues and/or names prior

associated to product categories, in that these visual cues and names can provide a larger

number of links in a memory network, which in turn provide a greater number of potentially

successful cues for remembering." 34

       67.       Research on audio branding suggests that to be memorable, the audio should

have been heard many times. 35 In the marketplace, seven of the top ten most recognized audio

brands have run campaigns consistently for more than five years. 36 This can be compared to

conditioning, a process that requires many repetitions to eventually associate a song like "So

Whatcha Want," which has no existing link to the Monster brand, into an effective cue.

      68.        Establishing this link is even more difficult when using full songs and

preexisting compositions that do not mention the brand by name, as opposed to jingles or songs

composed specifically for linking with a brand. A study found that when British Airways used

Delibe's 'Flower Duet' from the opera Lakme as brand signal, approximately 60% of

respondents liked the audio branding, but only 2% of respondents were able associate the song

with the brand. 37 Despite the campaign's 24-year lifespan and the appeal of the music, brand

association and recall was much more difficult to achieve using such a piece of music. In my

opinion, Monster's use of the Beastie Boys music falls into that same shortcoming, especially

given the short period of time the video was available. 38



34
   McCracken, J. Colleen and M. Carole Macklin. The Role of Brand Names and Visual Cues in Enhancing
Memory/or Consumer Packaged Goods. Kluwer Academic Publishers, 1998.
35
   Jackson, Dan, "Orchestrating a sound strategy." Brand Strategy (Feb 2006).
36 Ibid

37 Ibid

38 Based on the above analysis, it does not appear that the Wheels Fest video, which I understand was not
produced by Monster, but was a recap of an event that many companies sponsored, could have created an
association between Monster and the Beastie Boys.


                                                                                                            23

                                                     C23
    Case Case 17-51882-CSS Document
         1:12-cv-06065-PAE  Doc 340 106-1
                                     Filed 07/07/20    Page Page
                                            Filed 04/14/14  27 of 25
                                                                  61 of 41




     69.       Given that the "Ruckus in the Rockies" video was only available for a 5 week

period, and that it was seen by fewer than 14,000 people it is highly unlikely that any of the

Beastie Boys songs used in the video were established as cues that would associate the Beastie

Boys with the Monster brand.




Dated this 13th day of August, 2013




                                                              Erich Joachimsthaler




                                                                                                 24

                                              C24
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 28 of 61




9/16/2015 E. Feldman, Managerial Compensation
    and Corporate Spinoffs [Noble_01382979]
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 29 of 61




                         C25
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 30 of 61




                         C26
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 31 of 61




                         C27
                         Case 17-51882-CSS          Doc 340      Filed 07/07/20                Page 32 of 61
        2014          E. R. Feldman

        compensation contracts." These points offer the         managers who used to be divisional managers of
        following baseline hypothesis:                          the spun-off subsidiaries, 22 percent of spinoff
                                                                firms have managers who used to be executives of
                                                                the divesting parent firms, and 32 percent of spinoff
           Baseline Hypothesis 1: Spinojf firm man-
                                                                firms have managers who used to be top executives
           agers• incentive compensation ivill be more
                                                                of other companies. However, according to these
           closely aligned with .1pinofffirm performance
                                                                two studies, spinoff firm managers do not typically
           post-spinC!ff than divisional managers' incen-
                                                                originate as divisional managers of subsidiaries
           tive compensation had been ,vith parent jinn
                                                                of other companies. or from non-corporate back-
           performance pre-spinoff.
                                                                grounds, the second and fifth categories. 1 Thus,
                                                                for the purposes of the discussion that follows,
           While the foregoing discussion suggests that         the incentive alignment of spinoff finn managers
        spinoffs would be expected to improve spinoff           originating from three types of pre-spinoff employ-
        flnn managers' motivation to maximize shareholder       ment positions is considered: divisional managers
        value, an important question remains outstanding:       of spun-off subsidiaries, managers of parent finns,
        under what conditions will the improvement in           and managers of other companies.
        the alignment of spinoff firm managers' incentive          For spinoff firm managers who used to be
        compensation with stock market perfom1ance be           the divisional managers of spun-off subsidiaries,
        most pronounced? I use the literatures on diversified   overseeing a subsidiary within a diversified firm
        flnns and spinoffs to elucidate this issue.             may not carry the same reputational prestige or
                                                                financial remuneration as running a publicly-traded
                                                                company. As a result, divisional managers may
        Spinoff firm managers' incentive compensation           perceive themselves as being rnider-rewarded, a
        Why might spinoffs result in improved incentive         tendency that may be heightened by their incen-
        alignment for spinoff finn managers? Existing           tive compensation being linked to overall firm
        research points to three potential explanations,        performance. Spinoffs can resolve this problem
        all having to do with the possibility that certain      by promoting the divisional managers who ran
        spinoffs may more significantly clarify the link        the spun-off subsidiaries to become CEOs and top
        between the effort spinoff fim1 managers put into       executives of the spi noff firms. As noted by Seward
        running their firms and the incentive compensation      and Walsh (1996: 27---28):
        these managers earn.
           The first of these explanations concerns spinoff         "A      spinoff    represents    a    powerful
        firm managers' career histories. In theory, the             promotion-based motivation for incum-
        managers of a newly-created spinoff firm could              bent divisional or subsidiary managers.
        originate from one of five pre-spinoff employment           That is, the former SBU or divisional man-
        positions: O) they could be divisional managers of          ager may have been implicitly or explicitly
        the spun-off subsidiary; (2) they could be divisional       promised that he or she might be the CEO of a
        managers of subsidiaries of other companies; (3)            free-standing company one day. A corporate
        they could be corporate managers of the divesting           spinoff allows managers of the formerly
        parent finn that is undertaking the spinoff; (4)            combined entity to fulfill that promise and
        they could be corporate managers of other com-              install an insider as the CEO of the new fi nn."
        panies; or (5) they could come from non-corporate
        backgrounds. Existing research indicates that             Divisional managers who become spinoff firm
        spinoff finn managers typically originate from          managers face an entirely new set of responsibilities
        the first, third, and fornth of these categories.
                                                                1
        For example, Seward and Walsh (1996) found                This poi • t is corroborated by the data i • the sample of spinoffs 1
        that 61 percent of spinoff firm CEOs used to be         analyze in this st• dy. Of the 1.208 managers of the spinoff firms in
                                                                my sample in the effective years of those deals, 930 of them (Tl%)
        divisional managers of the spun-off subsidiary,         were divisional managers of the spun--off subsidiary, 209 of them
        21 percent were former CEOs of the divesting            (17'½,) were former top managers of the divesting parent firm, 52
        parent company, and 15 percent were CEOs of             of them (4%) were former top managers of other companies, 10 of
                                                                them (0.SC%,) were partners orpri • cipals of fi • ancial services firms,
        other companies. Similarly, Wruck and Wruck             and 7 of them (0.6%) were divisional managers of subsidiaries of
        (2002) found that 56percent of spinoff firms have       other companies.

        Copyright (9 2015 John Wiley & Sons, Ltd.                                                 Strat. Mgmt. J., 37: 2011-2030 (2016)
                                                                                                                        DOT: l0.1002/smj


                                                            C28
Confidential                                                                                                                  Noble_O1382982
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 33 of 61




                         C29
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 34 of 61




                         C30
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 35 of 61




                         C31
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 36 of 61




                         C32
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 37 of 61




                         C33
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 38 of 61




                         C34
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 39 of 61




                         C35
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 40 of 61




                         C36
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 41 of 61




                         C37
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 42 of 61




                         C38
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 43 of 61




                         C39
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 44 of 61




                         C40
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 45 of 61




                         C41
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 46 of 61




                         C42
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 47 of 61




                         C43
Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 48 of 61




                         C44
  Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 49 of 61




5/27/2016 E. Feldman Pittsburgh Post Gazette Interview
In The Lead 2016: Companies - Pittsburgh Post-Gazette                                                      Page 1 of 2
                     Case 17-51882-CSS Doc 340              Filed 07/07/20     Page 50 of 61




  IN THE LEAD 2016 / TOP 50

  Analysis: Companies make up, then break up
  May 27, 2016 12:00 AM

  By Len Boselovic / Pittsburgh Post-Gazette

  Today’s sermon is taken from the Gospel of Mark, 10:9: “What therefore God hath joined together, let not
  man put asunder.”


  Corporate America didn’t get the memo. Oftentimes, what one almighty CEO puts together through a value-
  enhancing merger or acquisition, another omnipotent CEO tears apart in the name of value creation.
  Examples of these transformational twofers abound.


  U.S. Steel spent $6.2 billion in 1982 to acquire Marathon Oil as diversification insurance for its cyclical steel
  business. It spun off the energy unit 19 years later, rationalizing that steel dimmed investors’ appreciation of
  the energy business.


  In 2000, America Online and Time Warner announced a $350 billion merger, creating in their words “the
  world’s first fully integrated media and communications company for the Internet Century.” The century
  lasted eight years until the partners decided that separating the companies would generate “greater
  strategic, financial and operational flexibility.”


  In 2009, Xerox CEO Ursula Burns announced the $6.4 billion acquisition of Affiliated Computer Services, a
  business process outsourcing vendor. She said the marriage would “achieve significant incremental revenue
  growth.” Seven years later, Ms. Burns assures shareholders that splitting the companies is the best way “to
  drive shareholder value.”


  “It’s very common,” West Virginia University finance professor Ashok Abbott says of the broken corporate
  marriages. “It’s like they were dating, got married, and 10 or 20 years later find out it didn’t work out.”


  A broken marriage isn’t the only reason for pursuing a spinoff.


  After spending billions on acquisitions that stoked its downstream business of making parts for the
  aerospace, automotive and other markets, Alcoa will spin the unit off into a new company, Arconic, later this
  year. The thinking: investors are not putting a high enough price tag on Arconic’s fast-growing downstream
  operations because they perceive Alcoa to be a commodity aluminum producer plagued by global
  overcapacity and depressed metals prices.
                                                        C45
https://liber.post-gazette.com/in-the-lead/itl-2016-companies/2016/05/27/Commentary-Len-Boselovic-Co... 4/20/2020
In The Lead 2016: Companies - Pittsburgh Post-Gazette                                                       Page 2 of 2
                        Case 17-51882-CSS Doc 340 Filed 07/07/20 Page 51 of 61
   “It’s hard for investors to get excited about that, particularly when commodities prices are falling,” said
   Bruce Bachenheimer, executive director of Pace University’s Entrepreneurship Lab.


   The financial engineering requires the parent company to divide its assets — including management talent
   — and liabilities between the two new companies. That is pretty straightforward, but there can be
   complications.


   When HP split its enterprise business from its personal computer and printer business, chairman Meg
   Whitman was named president and CEO of the enterprise unit, seen by many as the more attractive of the
   two. At Alcoa, chairman and CEO Klaus Kleinfeld will assume those positions at the more attractive
   downstream business.


   Such decisions can lead to resentment among employees.


   “There’s definitely this ugly stepchild, poor stepchild mentality” with spinoffs, said Emilie Feldman, who
   teaches management at the University of Pennsylvania’s Wharton School.


   Ms. Feldman said that while there is a well-developed playbook for how to integrate two companies after a
   merger or acquisition, the same guidance isn’t available when it comes to breaking them apart.


   “We don’t have a set of best practices for making these kinds of decisions,” she said.


   She studied about 260 spinoffs at Fortune 500 companies between 1995 and 2010 and found that 40
   percent of them featured directors who were on the boards of both companies. Three years after the split,
   about 25 percent of them had dual directors, Ms. Feldman said. The overlap can produce conflicts of
   interest.


   “It’s a tricky situation,” Ms. Feldman said. ”What’s good for one company may not be good for the other
   company.”


   Those challenges notwithstanding, Mr. Bachenheimer believes corporate divorces are generally more
   productive than marriages. He said that too often companies pursue a merger or acquisition for the wrong
   reason: to grow just for the sake of growing.


   “Spinoffs are generally done for the right reason and do work,” he said.


   Len Boselovic: lboselovic@post-gazette.com or 412-263-1941        .




                                                        C46
https://liber.post-gazette.com/in-the-lead/itl-2016-companies/2016/05/27/Commentary-Len-Boselovic-Co... 4/20/2020
       Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 52 of 61




4/21/2020 Excerpts from Deposition of Lord Jonathan Hugh Mance
            Case 17-51882-CSS   Doc 340    Filed 07/07/20   Page 53 of 61



                                                                        Page 1

1                       UNITED STATES BANKRUPTCY COURT
2                            DISTRICT OF DELAWARE
3         In Re
          PARAGON OFFSHORE PLC,
4         et al.,
          Debtors,
5         Chapter 11
          Case No. 16-10386 (CSS)
6         (Jointly Administered)
          PARAGON LITIGATION
7         TRUST
          vs.
8         NOBLE CORPORATION PLC,
          NOBLE CORPORATION
9         HOLDINGS LTD, NOBLE
          CORPORATION, NOBLE
10        HOLDING INTERNATIONAL
          (LUXEMBOURG) S.A R.L.,
11        NOBLE HOLDING
          INTERNATIONAL
12        (LUXEMBOURG NHIL) S.A
          R.L., NOBLE FDR HOLDINGS
13        LIMITED, NOBLE HOLDING
          INTERNATIONAL LIMITED,
14        NOBLE HOLDING (U.S.)
          LLC, NOBLE INTERNATIONAL
15        FINANCE COMPANY, MICHAEL
          A. CAWLEY, JULIE H.
16        EDWARDS, GORDON T. HALL,
          JON A. MARSHALL, JAMES
17        A. MacCLENNAN, MARY P.
          RICCIARDELLO, JULIE J.
18        ROBERTSON, and DAVID W.
          WILLIAMS,
19                     Defendants.
         ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
20                 VIDEOTAPED REMOTE DEPOSITION OF
                       LORD JONATHAN HUGH MANCE
21
                             April 21, 2020
22                            10:51 a.m.
23                           London, England
                     Stenographically Reported By:
24            Deanna Amore - CRR, RPR, CSR - 084-003999

                                 Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
                                      C47
            Case 17-51882-CSS   Doc 340    Filed 07/07/20   Page 54 of 61



                                                                      Page 36

1       spin-off; is that right?
2             A.        I did not -- I'm not opining on it either
3       way or in any sense.           That's a factual question.
4             Q.        Fair enough.
5                       Now, if we can move to Romanette (iv) of
6       your expert report, and here you discuss the
7       principle of authorizing or ratifying a breach of
8       fiduciary duty; is that right?
9             A.        Yes.
10            Q.        And the principles that you set out here
11      relating to authorization or ratification apply
12      only in circumstances involving a company that is
13      not insolvent or of doubtful solvency; is that
14      right?
15            A.        That is right in the sense that if it is
16      insolvent or of doubtful solvency, then any
17      decision taken by the shareholders must take into
18      account the interests of the creditors.                    It doesn't
19      mean to say they can't make decisions on behalf of
20      the company or which bind the company, but those
21      decisions must take account of the interests of
22      creditors.
23            Q.        So if we put it another way, the
24      shareholders cannot authorize or ratify conduct


                                 Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
                                       C48
            Case 17-51882-CSS      Doc 340    Filed 07/07/20   Page 55 of 61



                                                                         Page 37

1       that would constitute a breach of fiduciary duty if
2       the company is insolvent or of doubtful solvency if
3       the interest of creditors are not taken into
4       account; is that right?
5             A.        Yes.
6             Q.        Sorry.     Is that a yes?
7             A.        Yes.     Sorry.   Sorry.        I do apologize.
8             Q.        No problem.
9                       And if we move to Romanette (v), here, you
10      note that the general principle that the duty of
11      disclosure of a potential conflict of interest in
12      relation to a proposed transaction with a company
13      does not apply in situations where there is a sole
14      director; is that right?
15            A.        Yes.
16            Q.        And if the company is insolvent or of
17      doubtful solvency, is there a duty to disclose a
18      potential conflict of interest where there is a
19      sole director?
20            A.        I don't think solvency or insolvency
21      affects or creates a duty of this measure.                        The
22      significance of solvency or potential insolvency is
23      to shape the sort of decision which a director can
24      make, but a sole director is still entitled to act


                                    Veritext Legal Solutions
     www.veritext.com                                                          888-391-3376
                                          C49
 Case 17-51882-CSS   Doc 340   Filed 07/07/20   Page 56 of 61




4/24/2020 Excerpts from Deposition of Emilie Feldman
            Case 17-51882-CSS   Doc 340    Filed 07/07/20   Page 57 of 61



                                                                        Page 1

1               IN THE UNITED STATES BANKRUPTCY COURT
2                       FOR THE DISTRICT OF DELAWARE
3       In re:
4       PARAGON OFFSHORE PLC,                           Chapter 11
5                           Debtor.                     Bankruptcy Case
6       ____________________________                    No. 16-10386(CSS)
7       PARAGON LITIGATION TRUST,
8                           Plaintiff,
9       vs.
10      NOBLE CORPORATION PLC; NOBLE                    Adv, Pro. No.
11      CORPORATION HOLDINGS LTD.;                      17-51882(CSS)
12      NOBLE CORPORATION; NOBLE HOLDING
13      INTERNATIONAL (LUXEMBOURG)
14      S.a r.l.; NOBLE HOLDING
15      INTERNATIONAL (LUXEMBOURG NHIL)
16      S.a r.l.; NOBLE FDR HOLDINGS
17      LIMITED; MICHAEL A. CAWLEY;
18      JULIE H. EDWARDS; GORDON T.
19      HALL; JON A. MARSHALL; JAMES A.
20      MACLENNAN; MARY P. RICCIARDELLO;
21      JULIE J. ROBERTSON; and DAVID
22      WILLIAMS,
23                          Defendants.
24                      The videoconference deposition of
25      EMILIE FELDMAN, called for examination, taken

                                 Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
                                      C50
            Case 17-51882-CSS   Doc 340    Filed 07/07/20   Page 58 of 61



                                                                        Page 2

1       pursuant to the Federal Rules of Civil
2       Procedure of the United States Bankruptcy
3       Courts pertaining to the taking of depositions,
4       taken before ANDREA L. KIM, CSR No. 84-3722, a
5       Certified Shorthand Reporter of said state on
6       the 24th day of April, A.D. 2020, at 9:06 a.m.
7
8       PRESENT:
9
10              KIRKLAND & ELLIS LLP,
11              (300 North LaSalle Street,
12              Chicago, Illinois 60654,
13              312-862-2000), by:
14              MR JASON A. FELD,
15              jason.feld@kirkland.com,
16              MS. KATE WALLING,
17              kate.walling@kirkland.com,
18                      appeared via videoconference on
19                      behalf of the Plaintiff;
20
21
22
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
                                      C51
            Case 17-51882-CSS   Doc 340    Filed 07/07/20   Page 59 of 61



                                                                      Page 34

1       BY MR. FELD:
2                       Q.      Have you ever advised a board
3       on its fiduciary duties?
4                       A.      No, I have not.
5                       Q.      Have you ever advised a bank
6       to lend money in connection with a spinoff?
7                       A.      No, I have not.
8                       Q.      Have you ever advised a
9       ratings agency in connection with a spinoff?
10                      A.      No, I have not.
11                      Q.      Have you ever worked in the
12      oil and gas industry?
13                      A.      No, I have not.
14                      Q.      Prior to being retained as an
15      expert for Noble, had you ever advised any
16      companies in the oil and gas industry?
17                      A.      No, I had not.
18                      Q.      You are not an oil and gas
19      industry expert, correct?
20                      A.      Correct.
21                      Q.      You are not a bankruptcy
22      expert, correct?
23                      A.      Correct.
24                      Q.      You are not a solvency expert,
25      correct?

                                 Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
                                      C52
            Case 17-51882-CSS   Doc 340    Filed 07/07/20   Page 60 of 61



                                                                      Page 35

1                       A.      Correct.
2                       Q.      You are not a valuation
3       expert?
4                       A.      Correct.
5                       Q.      You are not a ratings agency
6       expert?
7                       A.      Correct.
8                       Q.      You are not an investment
9       banker?
10                      A.      Correct.
11                      Q.      You are not a legal expert?
12                      A.      Correct.
13                      Q.      You are not a fiduciary duty
14      expert?
15                      A.      Correct.
16                      Q.      When Noble retained you as an
17      expert witness in this case, did you view your
18      role as providing objective analysis?
19                      A.      Yes, I did.
20                      Q.      Do you agree it's important to
21      be objective when evaluating the subject that
22      you covered in your expert report?
23                      A.      I do.
24                      Q.      All right.            Do you agree that
25      you should consider evidence on both sides of

                                 Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
                                      C53
 Case 17-51882-CSS    Doc 340    Filed 07/07/20     Page 61 of 61




Dated: July 7, 2020

                                PACHULSKI STANG ZIEHL & JONES LLP

                                /s/ Timothy P. Cairns
                                Laura Davis Jones (DE Bar No. 2436)
                                Timothy P. Cairns (DE Bar No. 4228)
                                919 N. Market Street, 17th Floor
                                P.O. Box 8705
                                Wilmington, DE 19899-8705 (Courier 19801)
                                Telephone: (302) 652-4100
                                Facsimile: (302) 652-4400
                                ljones@pszjlaw.com
                                tcairns@pszjlaw.com

                                - and -

                                KIRKLAND & ELLIS LLP
                                David J. Zott, P.C. (admitted pro hac vice)
                                Jeffrey J. Zeiger, P.C. (admitted pro hac vice)
                                William E. Arnault (admitted pro hac vice)
                                Anne I. Salomon (admitted pro hac vice)
                                Jason A. Feld (admitted pro hac vice)
                                300 N. LaSalle Street
                                Chicago, IL 60654
                                Telephone: (312) 862-2000
                                Facsimile: (312) 862-2200
                                dzott@kirkland.com
                                jzeiger@kirkland.com
                                warnault@kirkland.com
                                anne.salomon@kirkland.com
                                jason.feld@kirkland.com

                                Co-Counsel for Plaintiff
